                       Case 19-15331-mkn    Doc 15 Entered 09/12/19 15:29:11
                                      * * § 362 INFORMATION COVER SHEET * *
                                                                                                        Page 1 of 27

   MARCO ANTONIO TAPIA BENITEZ                           19-15331-mkn           ___________                7
   AKA MARCO A. TAPIA BENITEZ AND                        Case No:                 MOTION #:                 Chapter
   EDUWIGES VENZOR-MORALES AKA
   EDUWIGES VENZOR
   DEBTORS
   Toyota Motor Credit Corporation
   MOVANT
                                  Certification of Attempt to Resolve the Matter Without Court Action:
   Moving counsel hereby certifies that pursuant to the requirements of LR 4001(a)(2), an attempt has been made to resolve the matter
   without court action, but Movant has been unable to do so.
   Date : September 12, 2019                                             Signature: /s/Ace Van Patten
                                                                                   Attorney for Movant


   PROPERTY INVOLVED IN THIS MOTION: 2018                     Toyota C-HR, VIN: NMTKHMBX4JR027637

   NOTICE SERVED ON:                         Debtor(s)    ;             Debtor(s) Counsel   ;           Trustee
   DATE OF SERVICE: September 12, 2019

                MOVING PARTY’S CONTENTIONS:*                                                    DEBTOR’S CONTENTIONS:
   The EXTENT and PRIORITY of LIENS:                                            The EXTENT and PRIORITY of LIENS:
   1st: $33,859.73                                                              1st: $
                                                                                2nd:
   Total Encumbrances: $33,859.73                                               3rd:
                                                                                4th:
                                                                                Other:
                                                                                Total Encumbrances: $

   OPINION as to VALUE: $17,275.00 per NADA Guides                              APPRAISAL or OPINION as to VALUE:



                TERMS OF MOVANT’S CONTRACT                                       DEBTOR’S OFFER OF ADEQUATE PROTECTION FOR
                    WITH THE DEBTOR(S):                                                           MOVANT:

   Amount of Note: $39,558.40
   Interest Rate: 2.90%
   Duration: 72 months
   Payment per Month: $ 599.98
   Date of Default: May 29, 2019
                                                                                SPECIAL CIRCUMSTANCES:
   Amount in Arrears: $2,399.92
   Date of Notice of Default: N/A
   SPECIAL CIRCUMSTANCES: Debtors schedules indicate
     the Debtors are surrendering interest in collateral                        SUBMITTED BY:

   SUBMITTED BY: Ace Van Patten, Esq.                                           SIGNATURE:
   SIGNATURE: /s/Ace Van Patten



* All amounts due to Movant as of August 30, 2019
     Case 19-15331-mkn          Doc 15    Entered 09/12/19 15:29:11        Page 2 of 27



 1   TIFFANY & BOSCO, P.A.
     Ace C. Van Patten, Esq.
 2   Nevada Bar No. 11731
     Krista J. Nielson, Esq.
 3   Nevada Bar No. 10698
 4   10100 W. Charleston Boulevard, Suite 220
     Las Vegas, NV 89135
 5   Telephone: 702 258-8200
     Fax: 702 258-8787
 6   nvbk@tblaw.com
     TB File # 19-73983
 7
     Attorneys for Toyota Motor Credit Corporation
 8

 9                          UNITED STATES BANKRUPTCY COURT

10                                     DISTRICT OF NEVADA

11
     In Re:                                         BK Case No.: 19-15331-mkn
12
     MARCO ANTONIO TAPIA BENITEZ Chapter 7
13   AKA MARCO A. TAPIA BENITEZ AND
     EDUWIGES VENZOR-MORALES AKA MOTION FOR RELIEF FROM
14   EDUWIGES VENZOR,               AUTOMATIC STAY

15                                                  Date: October 16, 2019

16                                                  Time: 1:30 PM
                     Debtors.
17

18                     MOTION FOR RELIEF FROM AUTOMATIC STAY
19            Toyota Motor Credit Corporation, Secured Creditor herein, (“Secured Creditor” or
20   “Movant” hereinafter), hereby moves this Court, pursuant to 11 U.S.C. § 362, for relief from
21   the automatic stay with respect to certain personal property of the Debtors described as a 2018
22   Toyota C-HR, VIN: NMTKHMBX4JR027637 (the “Vehicle”). This motion is supported by
23   the points and authorities cited herein and the record currently before the court.
24   ///
25   ///
26   ///




                                                    1
     Case 19-15331-mkn            Doc 15      Entered 09/12/19 15:29:11          Page 3 of 27



 1                      I.        FACTUAL AND PROCEDURAL SUMMARY
 2          Secured Creditor is the current payee of a Simple Interest Vehicle Contract for Sale and

 3   Security Agreement dated April 14, 2018 in the amount financed of $39,558.40 (“Contract”),

 4   upon    personal        property   described   as       a   2018   Toyota    C-HR,    with   VIN:

 5   NMTKHMBX4JR027637 (the “Vehicle”). A copy of the Contract is attached hereto as

 6   Exhibit “1” and is incorporated herein by reference.
 7          Secured Creditor’s Nevada Certificate of Title as to the extent of liens and

 8   encumbrances against the Vehicle is attached hereto as Exhibit “2” and incorporated herein
 9   by reference.

10          Secured Creditor is informed and believes, and, based upon such information and

11   belief, alleges that title to the Vehicle is currently under the name of Debtors.

12          On or about August 19, 2019, the above named Debtors filed this instant Chapter 7

13   Petition with the Court.

14          With respect to secured Creditor’s Contract the following is due and owing as of

15   August 30, 2019:

16          4 Monthly Payments at $599.98            $2,399.92
            (May 29, 2019 - August 29, 2019)
17          Total                                    $2,399.92
18   Furthermore, a payment becomes due on September 29, 2019 and every month thereafter.
19                                      II.    LEGAL ARGUMENT
20   A.     MOVANT IS ENTITLED TO RELIEF FROM THE AUTOMATIC STAY
21          PURSUANT TO 11 U.S.C. §362(d)(2).

22
            Section 362(d)(2) provides, in pertinent part:
23
                (d) On request of a party in interest and after notice and a hearing, the court shall
24                  grant relief from the stay provided under subsection (a) of this section, such as
                    by terminating, annulling, modifying, or conditioning such stay-
25                  (2) with respect to a stay of an act against property under subsection (a) of this
26                      section, if –




                                                         2
     Case 19-15331-mkn         Doc 15     Entered 09/12/19 15:29:11         Page 4 of 27



 1                          (A) the debtor does not have an equity in such property; and

 2                          (B) such property is not necessary to an effective reorganization…
 3
     11 U.S.C. §362(d)(2). For purposes of Section 362(d)(2), “equity” is defined as the difference
 4
     between the value of the property and all encumbrances upon it. Stewart v. Gurley, 745 F.2d
 5
     1194 (9th Cir. 1984) (emphasis added). Section 362(d)(2) reflects Congressional intent to
 6
     allow creditors to immediately proceed against the property where the debtor has no equity
 7
     and it is unnecessary to the reorganization, even where the debtor can provide adequate
 8
     protection under Section 362(d)(1). In re San Clemente Estates, 5 B.R. 605, 610
 9
     (Bankr.S.D.Cal. 1980)(emphasis added).
10
            According to NADA guides (attached hereto as Exhibit “3”) the Vehicle is currently
11
     valued at $17,275.00 while the outstanding balance owed under the Contract is $33,859.73.
12
     Taking into the lien encumbering the Vehicle, there is little to no equity in the vehicle for the
13
     benefit of the bankruptcy estate. Debtors are unwilling and/or unable to maintain its ongoing
14
     obligations to secured Creditor and the Debtors' statements indicate an intention to surrender
15
     the Vehicle. Therefore, the Vehicle is not necessary for an effective reorganization.
16
     Furthermore, Debtors have failed to meet their burden that the vehicle is necessary for an
17
     effective reorganization that is in prospect with a reasonable possibility of success. See 11
18
     USC §362(g)(2); United Sav. Ass’n. v. Timbers of Inwood Forest Assocs., 484 U.S. 365, 376
19
     (1988). Therefore, Movant is entitled to relief from the automatic stay pursuant to 11 U.S.C.
20
     §362(d)(2).
21
     B.     MOVANT IS ENTITLED TO RELIEF FROM THE AUTOMATIC STAY
22          PURSUANT TO 11 U.S.C. §362(d)(1).

23          Section 362(d)(1) provides, in pertinent part:

24                  (d) On request of a party in interest and after notice and a hearing, the court
                        shall grant relief from the stay provided under subsection (a) of this section,
25                      such as by terminating, annulling, modifying, or conditioning such stay-
26
                        (1) For cause, including the lack of adequate protection of an interest in
                            property of such party in interest....



                                                     3
     Case 19-15331-mkn         Doc 15     Entered 09/12/19 15:29:11         Page 5 of 27



 1   11 U.S.C. §362(d)(1). (emphasis added). Cause includes a debtor's lack of equity in a

 2   property, a debtor's failure to make payments, and inadequate protection of a creditor's

 3   interest in the property. In re Ellis, 60 B.R. 432, 435 (9th Cir. BAP 1985). A court may grant

 4   relief from stay for cause when the debtor has not been diligent in carrying out their duties in

 5   the bankruptcy case, has failed to make required payments, or is using bankruptcy as a means

 6   to delay payment or foreclosure. In re Harlan, 783 F.2d 839 (9th Cir. BAP 1986); In re Ellis,

 7   60 B.R. at 435.

 8          Debtors have failed to make regular monthly payments due under the Contract, as

 9   noted above. Debtors' failure to maintain current on payments under the Contract, as detailed

10   herein, constitutes “cause” to terminate the automatic stay. Based upon the foregoing, Movant

11   is entitled to relief from the automatic stay pursuant to 11 U.S.C. §362(d)(1).

12                                      III.    CONCLUSION
13          For all of the reasons discussed herein, Movant is entitled to relief from the automatic

14   stay of 11 U.S.C. §362(a). Pursuant to Local Bankruptcy Rule 9014(g), a proposed order is

15   attached hereto as Exhibit “4”.
16          In accordance with Local Rule 4001(a)(2), Movant did not send a Meet and Confer

17   letter to the parties of interest herein as the Debtors indicated that they are surrendering

18   collateral in their Statement of Intention. A copy of the Statement of Intention is attached
19   hereto as Exhibit “5” and incorporated herein by reference.
20          Pursuant to Local Rule 9014.2, the secured Creditor consents to entry of final order(s)

21   or judgment(s) by the bankruptcy judge if it is determined that the bankruptcy judge, absent

22   consent of the parties, cannot enter final orders or judgments consistent with Article III of the

23   United States Constitution.

24          WHEREFORE, Movant respectfully prays for an Order of this court:
25          1.      For an order granting relief and terminating the automatic stay of 11 U.S.C.

26   §362(a) to allow Movant (and any successors or assigns) to proceed under applicable non-




                                                     4
     Case 19-15331-mkn         Doc 15     Entered 09/12/19 15:29:11        Page 6 of 27



 1   bankruptcy law to enforce its remedies to foreclose upon and obtain possession of the Vehicle,

 2   including necessary action to obtain possession of the Vehicle for the purposes of selling the

 3   same as permitted by the Contract;

 4             2.    Waiving the 14-day stay prescribed by Rule 4001(a)(3) of the Federal Rules

 5   of Bankruptcy Procedure;

 6             3.    In the alternative, an Order requiring the Debtor to reinstate and maintain all

 7   obligations due under the security agreement encumbering the vehicle and further allowing

 8   Secured Creditor with the remedies to proceed with possession of the vehicle should the

 9   Debtors not maintain payments;

10             4.    That the requirements of Local Bankruptcy Rule 9021 be waived; and

11             5.    Granting Movant such other and further relief as the court deems just and

12   proper.

13

14             DATED this 12th day of September, 2019.

15                                                 Respectfully submitted,

16                                                 TIFFANY & BOSCO, P.A.
17                                                 By:/s/Ace C Van Patten
                                                   ACE C. VAN PATTEN, ESQ.
18                                                 KRISTA J. NIELSON, ESQ.
                                                   10100 W. Charleston Boulevard, Suite 220
19
                                                   Las Vegas, NV 89135
20                                                 Attorney for Secured Creditor

21

22

23

24

25

26




                                                    5
     Case 19-15331-mkn          Doc 15      Entered 09/12/19 15:29:11   Page 7 of 27



 1   TIFFANY & BOSCO, P.A.
     Ace C. Van Patten, Esq.
 2   Nevada Bar No. 11731
     Krista J. Nielson, Esq.
 3   Nevada Bar No. 10698
 4   10100 W. Charleston Boulevard, Suite 220
     Las Vegas, NV 89135
 5   Telephone: 702 258-8200
     Fax: 702 258-8787
 6   nvbk@tblaw.com
     TB File # 19-73983
 7
     Attorneys for Toyota Motor Credit Corporation
 8

 9                           UNITED STATES BANKRUPTCY COURT

10                                       DISTRICT OF NEVADA

11
     In Re:                                        BK Case No.: 19-15331-mkn
12                                                 Chapter 7
     MARCO ANTONIO TAPIA BENITEZ
13   AKA MARCO A. TAPIA BENITEZ AND CERTIFICATE OF SERVICE OF NOTICE
     EDUWIGES VENZOR-MORALES AKA AND MOTION FOR RELIEF FROM
14   EDUWIGES VENZOR,               AUTOMATIC STAY

15                   Debtors.

16                      CERTIFICATE OF SERVICE OF NOTICE AND
                       MOTION FOR RELIEF FROM AUTOMATIC STAY
17
        1. On this 12th day of September, 2019, I served the following documents:
18
              NOTICE OF MOTION AND MOTION FOR RELIEF FROM AUTOMATIC
19
              STAY
20
        2. I caused to be served the above-named documents by the following means to the
21
              persons as listed below:
22
              X a. ECF System
23
                     Eric Palacios
24                   epabk1@gmail.com
                     Attorney for Debtors
25

26




                                                    1
     Case 19-15331-mkn       Doc 15    Entered 09/12/19 15:29:11      Page 8 of 27



 1                 Brian D. Shapiro
                   brian@trusteeshapiro.com
 2                 Trustee
 3          X b. United States mail, postage fully prepaid:
 4
                   Eric Palacios
 5                 2050 S. Eastern Ave
                   Las Vegas, NV 89104
 6                 Attorney for Debtors
 7                 Marco Antonio Tapia Benitez aka Marco A. Tapia Benitez and Eduwiges
                   Venzor-Morales aka Eduwiges Venzor
 8
                   6128 Shadow Oak Dr
 9                 North Las Vegas, NV 89031
                   Debtors
10
                   Foley Federal Building and U.S. Courthouse
11                 300 Las Vegas Blvd South
12                 Las Vegas, NV 89101

13          I declare under penalty of perjury the foregoing is true and correct.

14   DATED this 12th day of September, 2019.

15
     By: /s/ Mirna Garcia
16

17

18
19

20

21

22

23

24

25

26




                                                 2
Case 19-15331-mkn   Doc 15   Entered 09/12/19 15:29:11   Page 9 of 27




         EXHIBIT “1”
Case 19-15331-mkn   Doc 15   Entered 09/12/19 15:29:11   Page 10 of 27
Case 19-15331-mkn   Doc 15   Entered 09/12/19 15:29:11   Page 11 of 27
Case 19-15331-mkn   Doc 15   Entered 09/12/19 15:29:11   Page 12 of 27
Case 19-15331-mkn   Doc 15   Entered 09/12/19 15:29:11   Page 13 of 27
Case 19-15331-mkn   Doc 15   Entered 09/12/19 15:29:11   Page 14 of 27
Case 19-15331-mkn   Doc 15   Entered 09/12/19 15:29:11   Page 15 of 27
Case 19-15331-mkn   Doc 15   Entered 09/12/19 15:29:11   Page 16 of 27




          EXHIBIT “2”
Case 19-15331-mkn   Doc 15   Entered 09/12/19 15:29:11   Page 17 of 27
Case 19-15331-mkn   Doc 15   Entered 09/12/19 15:29:11   Page 18 of 27
Case 19-15331-mkn   Doc 15   Entered 09/12/19 15:29:11   Page 19 of 27




          EXHIBIT “3”
Case 19-15331-mkn   Doc 15   Entered 09/12/19 15:29:11   Page 20 of 27
Case 19-15331-mkn   Doc 15   Entered 09/12/19 15:29:11   Page 21 of 27




          EXHIBIT “4”
    Case 19-15331-mkn        Doc 15     Entered 09/12/19 15:29:11      Page 22 of 27



  
    
  
    
  
    
  
    
  
    
  7,))$1< %26&23$
    $FH&9DQ3DWWHQ(VT
  1HYDGD%DU1R
    .ULVWD-1LHOVRQ(VT
  1HYDGD%DU1R

  :&KDUOHVWRQ%RXOHYDUG6XLWH
    /DV9HJDV19
 7HOHSKRQH
    )D[
 QYEN#WEODZFRP
    7%)LOH

    Attorneys for Toyota Motor Credit Corporation
 
    
                                81,7('67$7(6%$1.5837&<&2857
                                                    
                                       ',675,&72)1(9$'$
    
                                                                  
    ,Q5H                                     %.&DVH1RPNQ
                                            
    0$5&2$1721,27$3,$%(1,7(= &KDSWHU
 $.$0$5&2$7$3,$%(1,7(=                 
    $1'('8:,*(69(1=25                        25'(57(50,1$7,1*$8720$7,&
 025$/(6$.$('8:,*(6                       67$<
    9(1=25                                                          
                                            
    'HEWRUV                 
 

        ,7,6+(5(%<25'(5('$'-8'*('$1''(&5(('WKDWWKHDXWRPDWLFVWD\

 RI86&LQWKHDERYHHQWLWOHGEDQNUXSWF\SURFHHGLQJVLVLPPHGLDWHO\YDFDWHGDQG

 H[WLQJXLVKHGIRUDOOSXUSRVHVDVWR6HFXUHG&UHGLWRU7R\RWD0RWRU&UHGLW&RUSRUDWLRQRIWKH

 3HUVRQDO 3URSHUW\ JHQHUDOO\ GHVFULEHG DV D  7R\RWD &+5 ZLWK 9,1

 107.+0%;-5




                                                  
      Case 19-15331-mkn      Doc 15     Entered 09/12/19 15:29:11        Page 23 of 27



          ,7 ,6 )857+(5 25'(5(' $'-8'*(' DQG '(&5((' WKDW WKH GD\ VWD\

  GHVFULEHGE\%DQNUXSWF\5XOH D  EHZDLYHG

         ,7,6)857+(525'(5('$'-8'*('DQG'(&5(('WKDWWKH2UGHUEHELQGLQJ

  DQGHIIHFWLYHGHVSLWHDQ\FRQYHUVLRQRIWKLVEDQNUXSWF\FDVHWRDFDVHXQGHUDQ\RWKHUFKDSWHU

  RI7LWOHRIWKH8QLWHG6WDWHV&RGH

  

  $33529('',6$33529('                              $33529('',6$33529('
    
  %\                                         %\                      BBB
    (ULF3DODFLRV                                    %ULDQ'6KDSLUR
 
    $WWRUQH\IRU'HEWRUV                              &KDSWHU7UXVWHH

    


































                                                      
      Case 19-15331-mkn         Doc 15      Entered 09/12/19 15:29:11           Page 24 of 27



                                $/7(51$7,9(0(7+2'UH58/(

          ,QDFFRUGDQFHZLWK/5FRXQVHOVXEPLWWLQJWKLVGRFXPHQWFHUWLILHVWKDWWKHRUGHU
  DFFXUDWHO\UHIOHFWVWKHFRXUW¶VUXOLQJDQGWKDW FKHFNRQH 

          7KHFRXUWKDVZDLYHGWKHUHTXLUHPHQWVHWIRUWKLQ/5 E  
          1RSDUW\DSSHDUHGDWWKHKHDULQJRUILOHGDQREMHFWLRQWRWKHPRWLRQ
          , KDYH GHOLYHUHG D FRS\ RI WKLV SURSRVHG RUGHU WR DOO FRXQVHO ZKR DSSHDUHG DW WKH
  KHDULQJDQGDQ\XQUHSUHVHQWHGSDUWLHVZKRDSSHDUHGDWWKHKHDULQJDQGHDFKKDVDSSURYHGRU

  GLVDSSURYHGWKHRUGHURUIDLOHGWRUHVSRQGDVLQGLFDWHGEHORZ>OLVWHDFKSDUW\DQGZKHWKHUWKH

  SDUW\KDVDSSURYHGGLVDSSURYHGRUIDLOHGWRUHVSRQGWRWKHGRFXPHQW@
            $SSURYHG'HEWRUV $WWRUQH\7UXVWHH
             'LVDSSURYHG'HEWRUV $WWRUQH\7UXVWHH
             )DLOHGWRUHVSRQG'HEWRUV $WWRUQH\7UXVWHH
         ,FHUWLI\WKDWWKLVLVDFDVHXQGHU&KDSWHURUWKDW,KDYHVHUYHGDFRS\RIWKLVRUGHU
 ZLWKWKHPRWLRQSXUVXDQWWR/5 J DQGWKDWQRSDUW\KDVREMHFWHGWRWKHIRUPRUFRQWHQW

 RIWKHRUGHU

 
    

    
 6XEPLWWHGE\
    
 7,))$1< %26&23$
    
 %\BBBBBBBBBBBBBBBBBBBBBBBBBB
    $&(&9$13$77(1(64

    .5,67$-1,(/621(64
 $WWRUQH\IRU6HFXUHG&UHGLWRU
    :&KDUOHVWRQ%RXOHYDUG6XLWH
 /DV9HJDV19










                                                        
Case 19-15331-mkn   Doc 15   Entered 09/12/19 15:29:11   Page 25 of 27




          EXHIBIT “5”
                       Case19-15331-mkn
                       Case 19-15331-mkn Doc
                                         Doc15
                                             1 Entered
                                               Entered08/19/19
                                                       09/12/1916:37:26
                                                                15:29:11 Page
                                                                         Page66
                                                                              26of
                                                                                 of75
                                                                                    27                                                    30




 )LOOLQWKLVLQIRUPDWLRQWRLGHQWLI\\RXUFDVH

 'HEWRU                 0DUFR$QWRQLR7DSLD%HQLWH]
                          )LUVW1DPH                        0LGGOH1DPH               /DVW1DPH

 'HEWRU                 (GXZLJHV9HQ]RU0RUDOHV
 6SRXVHLIILOLQJ        )LUVW1DPH                        0LGGOH1DPH               /DVW1DPH


 8QLWHG6WDWHV%DQNUXSWF\&RXUWIRUWKH              ',675,&72)1(9$'$

 &DVHQXPEHU
 LINQRZQ
                                                                                                                           &KHFNLIWKLVLVDQ
                                                                                                                            DPHQGHGILOLQJ



2IILFLDO)RUP
6WDWHPHQWRI,QWHQWLRQIRU,QGLYLGXDOV)LOLQJ8QGHU&KDSWHU                                                                              


,I\RXDUHDQLQGLYLGXDOILOLQJXQGHUFKDSWHU\RXPXVWILOORXWWKLVIRUPLI
FUHGLWRUVKDYHFODLPVVHFXUHGE\\RXUSURSHUW\RU
\RXKDYHOHDVHGSHUVRQDOSURSHUW\DQGWKHOHDVHKDVQRWH[SLUHG
<RXPXVWILOHWKLVIRUPZLWKWKHFRXUWZLWKLQGD\VDIWHU\RXILOH\RXUEDQNUXSWF\SHWLWLRQRUE\WKHGDWHVHWIRUWKHPHHWLQJRIFUHGLWRUV
        ZKLFKHYHULVHDUOLHUXQOHVVWKHFRXUWH[WHQGVWKHWLPHIRUFDXVH<RXPXVWDOVRVHQGFRSLHVWRWKHFUHGLWRUVDQGOHVVRUV\RXOLVW
        RQWKHIRUP

,IWZRPDUULHGSHRSOHDUHILOLQJWRJHWKHULQDMRLQWFDVHERWKDUHHTXDOO\UHVSRQVLEOHIRUVXSSO\LQJFRUUHFWLQIRUPDWLRQ%RWKGHEWRUVPXVW
         VLJQDQGGDWHWKHIRUP

%HDVFRPSOHWHDQGDFFXUDWHDVSRVVLEOH,IPRUHVSDFHLVQHHGHGDWWDFKDVHSDUDWHVKHHWWRWKLVIRUP2QWKHWRSRIDQ\DGGLWLRQDOSDJHV
        ZULWH\RXUQDPHDQGFDVHQXPEHU LINQRZQ 

 3DUW       /LVW<RXU&UHGLWRUV:KR+DYH6HFXUHG&ODLPV

 )RUDQ\FUHGLWRUVWKDW\RXOLVWHGLQ3DUWRI6FKHGXOH'&UHGLWRUV:KR+DYH&ODLPV6HFXUHGE\3URSHUW\ 2IILFLDO)RUP' ILOOLQWKH
   LQIRUPDWLRQEHORZ
    ,GHQWLI\WKHFUHGLWRUDQGWKHSURSHUW\WKDWLVFROODWHUDO  :KDWGR\RXLQWHQGWRGRZLWKWKHSURSHUW\WKDW    'LG\RXFODLPWKHSURSHUW\
                                                               VHFXUHVDGHEW"                                    DVH[HPSWRQ6FKHGXOH&"



    &UHGLWRU V       )UDQFLV+0RWHQ                                     6XUUHQGHUWKHSURSHUW\                     1R
    QDPH                                                                 5HWDLQWKHSURSHUW\DQGUHGHHPLW
                                                                          5HWDLQWKHSURSHUW\DQGHQWHULQWRD        <HV
    'HVFULSWLRQRI 1LVVDQ6HQWUD'                             Reaffirmation Agreement.
    SURSHUW\       PLOHV                                                  5HWDLQWKHSURSHUW\DQG>H[SODLQ@
    VHFXULQJGHEW 9HKLFOH
                   'HEWRU V3RVVHVVLRQ
                   /RFDWLRQ6KDGRZ2DN'U
                   1RUWK/DV9HJDV19                               &RQWLQXHGPDNLQJPRQWKO\SD\PHQW



    &UHGLWRU V       5DPRQ9HQ]RU                                         6XUUHQGHUWKHSURSHUW\                     1R
    QDPH                                                                 5HWDLQWKHSURSHUW\DQGUHGHHPLW
                                                                          5HWDLQWKHSURSHUW\DQGHQWHULQWRD        <HV
    'HVFULSWLRQRI *0&$FDGLDPLOHV                             Reaffirmation Agreement.
    SURSHUW\       9HKLFOH                                               5HWDLQWKHSURSHUW\DQG>H[SODLQ@
    VHFXULQJGHEW 'HEWRU V3RVVHVVLRQ
                   /RFDWLRQ6KDGRZ2DN'U
                   1RUWK/DV9HJDV19                               &RQWLQXHGPDNLQJPRQWKO\SD\PHQW



    &UHGLWRU V       7R\RWD)LQDQFLDO6HUYLFHV                            6XUUHQGHUWKHSURSHUW\                     1R

2IILFLDO)RUP                                       6WDWHPHQWRI,QWHQWLRQIRU,QGLYLGXDOV)LOLQJ8QGHU&KDSWHU                             SDJH 

6RIWZDUH&RS\ULJKW F %HVW&DVH//&ZZZEHVWFDVHFRP                                                                   %HVW&DVH%DQNUXSWF\
                       Case19-15331-mkn
                       Case 19-15331-mkn Doc
                                         Doc15
                                             1 Entered
                                               Entered08/19/19
                                                       09/12/1916:37:26
                                                                15:29:11 Page
                                                                         Page67
                                                                              27of
                                                                                 of75
                                                                                    27                                                             30




 'HEWRU      0DUFR$QWRQLR7DSLD%HQLWH]
 'HEWRU      (GXZLJHV9HQ]RU0RUDOHV                                                               &DVHQXPEHU if known


    QDPH                                                                5HWDLQWKHSURSHUW\DQGUHGHHPLW
                                                                                                                                 <HV
                                                                         5HWDLQWKHSURSHUW\DQGHQWHULQWRD
    'HVFULSWLRQRI      7R\RWD7XQGUD7UXFN'                          Reaffirmation Agreement.
    SURSHUW\            PLOHV                                      5HWDLQWKHSURSHUW\DQG>H[SODLQ@
    VHFXULQJGHEW      9HKLFOH
                        'HEWRU V3RVVHVVLRQ
                        /RFDWLRQ6KDGRZ2DN'U
                        1RUWK/DV9HJDV19


    &UHGLWRU V     7R\RWD)LQDQFLDO6HUYLFHV                             6XUUHQGHUWKHSURSHUW\                               1R
    QDPH                                                                5HWDLQWKHSURSHUW\DQGUHGHHPLW
                                                                         5HWDLQWKHSURSHUW\DQGHQWHULQWRD                  <HV
    'HVFULSWLRQRI      7R\RWD5DY'689                           Reaffirmation Agreement.
    SURSHUW\            9HKLFOH                                         5HWDLQWKHSURSHUW\DQG>H[SODLQ@
    VHFXULQJGHEW      'HEWRU V3RVVHVVLRQ
                        /RFDWLRQ6KDGRZ2DN'U
                        1RUWK/DV9HJDV19


    &UHGLWRU V     7R\RWD)LQDQFLDO6HUYLFHV                             6XUUHQGHUWKHSURSHUW\                               1R
    QDPH                                                                5HWDLQWKHSURSHUW\DQGUHGHHPLW
                                                                         5HWDLQWKHSURSHUW\DQGHQWHULQWRD                  <HV
    'HVFULSWLRQRI      7R\RWD&DPU\6HGDQ'                         Reaffirmation Agreement.
    SURSHUW\            9HKLFOH                                         5HWDLQWKHSURSHUW\DQG>H[SODLQ@
    VHFXULQJGHEW      'HEWRU V3RVVHVVLRQ
                        /RFDWLRQ6KDGRZ2DN'U
                        1RUWK/DV9HJDV19


    &UHGLWRU V     7R\RWD)LQDQFLDO6HUYLFHV                             6XUUHQGHUWKHSURSHUW\                               1R
    QDPH                                                                5HWDLQWKHSURSHUW\DQGUHGHHPLW
                                                                         5HWDLQWKHSURSHUW\DQGHQWHULQWRD                  <HV
    'HVFULSWLRQRI      7R\RWD&+5'                                 Reaffirmation Agreement.
    SURSHUW\            9HKLFOH                                         5HWDLQWKHSURSHUW\DQG>H[SODLQ@
    VHFXULQJGHEW      'HEWRU V3RVVHVVLRQ
                        /RFDWLRQ6KDGRZ2DN'U
                        1RUWK/DV9HJDV19


    &UHGLWRU V     :HOOV)DUJR+RPH0RUWJDJH                             6XUUHQGHUWKHSURSHUW\                               1R
    QDPH                                                                5HWDLQWKHSURSHUW\DQGUHGHHPLW
                                                                         5HWDLQWKHSURSHUW\DQGHQWHULQWRD                  <HV
    'HVFULSWLRQRI 6KDGRZ2DN'U1RUWK/DV                              Reaffirmation Agreement.
    SURSHUW\       9HJDV19&ODUN&RXQW\                         5HWDLQWKHSURSHUW\DQG>H[SODLQ@
    VHFXULQJGHEW 3ULPDU\5HVLGHQFH                                     &RQWLQXHGPDNLQJPRQWKO\SD\PHQW

 3DUW   /LVW<RXU8QH[SLUHG3HUVRQDO3URSHUW\/HDVHV
)RUDQ\XQH[SLUHGSHUVRQDOSURSHUW\OHDVHWKDW\RXOLVWHGLQ6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV 2IILFLDO)RUP* ILOO
LQWKHLQIRUPDWLRQEHORZ'RQRWOLVWUHDOHVWDWHOHDVHV8QH[SLUHGOHDVHVDUHOHDVHVWKDWDUHVWLOOLQHIIHFWWKHOHDVHSHULRGKDVQRW\HWHQGHG
<RXPD\DVVXPHDQXQH[SLUHGSHUVRQDOSURSHUW\OHDVHLIWKHWUXVWHHGRHVQRWDVVXPHLW86& S  

 'HVFULEH\RXUXQH[SLUHGSHUVRQDOSURSHUW\OHDVHV                                                                            :LOOWKHOHDVHEHDVVXPHG"

 /HVVRU VQDPH                                                                                                              1R

2IILFLDO)RUP                                       6WDWHPHQWRI,QWHQWLRQIRU,QGLYLGXDOV)LOLQJ8QGHU&KDSWHU                                     SDJH 

6RIWZDUH&RS\ULJKW F %HVW&DVH//&ZZZEHVWFDVHFRP                                                                            %HVW&DVH%DQNUXSWF\
